Exhibit 10.1
 
 
FORM OF DEVRY INC.
 
STOCK APPRECIATION RIGHTS AGREEMENT
 
THIS AGREEMENT, made and entered into as of _____________ (the “Grant Date”) by
and between DeVry Inc., a Delaware corporation (“DeVry”), and the Participant.
 
WHEREAS, DeVry maintains the DeVry Inc. Incentive Plan of 2005 (the “Plan”); and
 
WHEREAS, the Participant is an officer of DeVry or one of its subsidiaries and
has been selected by the Compensation Committee of DeVry’s Board of Directors
(the “Committee”) to receive a grant of Stock Appreciation Rights under the
Plan.
 
NOW, THEREFORE, DeVry and the Participant hereby agree as follows:
 
1.  
Grant; Grant Price.  This Agreement evidences the grant to the Participant,
pursuant to the terms of the Plan, of ___ Stock Appreciation Rights (the
“SARs”).  The grant price of each SAR shall be $______.  The Agreement and SAR
grant shall be subject to the following terms and conditions and the provisions
of the Plan, which are hereby incorporated by reference.  A copy of the Plan may
be obtained by the Participant from the office of the Secretary of DeVry or from
the stock administrator’s website.

 
2.  
Vesting and Expiration of SARs.  Subject to the following terms and conditions
of this Agreement, the SARs shall become vested and exercisable in accordance
with the Vesting Schedule set forth above, and all rights with respect to the
SARs shall automatically terminate on the Expiration Date.

 
(a)  
If the Participant’s employment with DeVry and all affiliates terminates due to
death or disability, the SARs shall become fully vested and exercisable as of
the date of such termination and shall continue to be exercisable until the
Expiration Date.  For this purpose, “disability” means the Participant’s being
determined to be disabled under DeVry’s long-term disability plan, regardless of
whether the Participant is an actual participant in such plan (if the
Participant is a participant in such plan, the determination of disability shall
be made by the party responsible for making such determination under the plan,
and if the Participant is not a participant in such plan, the determination of
disability shall be made by the Committee in its sole discretion).

 
(b)  
If the Participant’s employment with DeVry and all affiliates terminates due to
mutual agreement, the Participant shall be credited with one additional year of
service for purposes of determining the vested and exercisable portion of the
SARs, and such portion of the SARs shall continue to be exercisable until the
earlier of the first anniversary of such termination of employment or the
Expiration Date.  For this purpose, “mutual agreement” means a written agreement
between DeVry and the Participant that the Participant’s employment with DeVry
and all affiliates will be voluntarily terminated; provided that such agreement
must be executed by the Participant within 21 days after written notice is given
by either party of the impending termination, and if no such agreement is
executed by the Participant within such 21-day period, no mutual agreement shall
be deemed to exist.

 
(c)  
If the Participant’s employment with DeVry and all affiliates terminates due to
retirement, the SARs shall continue to vest and become exercisable in accordance
with the Vesting Schedule set forth above, and once vested and exercisable,
shall remain exercisable until the Expiration Date.  For this purpose,
“retirement” means the Participant’s termination without cause on or after the
date on which the Participant has attained age 55 and the sum of his or her age
and service equals or exceeds 65.  For this purpose (i) the term “cause” means
the Participant’s termination of employment due to unsatisfactory performance or
conduct detrimental to DeVry or its affiliates, as determined solely by
DeVry and (ii) the term “service” means the Participant’s period of employment
with DeVry and all affiliates (including any predecessor company or business
acquired by DeVry or any affiliate, provided the Participant was immediately
employed by DeVry or any affiliate).  Age and service shall be determined in
fully completed years.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Any Participant whose employment terminates due to retirement as described in
this Section 2(c) must execute and deliver to DeVry an agreement, in a form
prescribed by DeVry, and in accordance with procedures established by DeVry,
that he or she will not compete with, or solicit employees of, DeVry and its
affiliates for the remainder of the vesting period, and that he or she releases
all claims against DeVry and its affiliates.  The Participant may not exercise
any SARs during the period of time following retirement that is prior to the
expiration of the agreement’s revocation period.  If the Participant fails to
execute such agreement, or if the agreement is revoked by the Participant, the
SARs shall be forfeited to DeVry on the date of the Participant’s retirement.

 
(d)  
If the Participant’s employment with DeVry and all affiliates is terminated
without cause (as defined in Section 2(c) above), or due to his or her
resignation, the portion of the SARs not then vested and exercisable shall be
cancelled and forfeited and the portion of the SARs then vested and exercisable
shall continue to be exercisable for 90 days following the date of such
termination of employment. 

 
(e)  
If the Participant’s employment with DeVry and all affiliates is terminated for
cause (as defined in Section 2(c) above), the portion of the SARs not then
vested and exercisable shall be cancelled and forfeited and no portion of the
SARs shall be exercisable after the date of such termination of employment.

 
(f)  
For purposes of this Agreement, the term “affiliate” means each entity with
which DeVry would be considered a single employer under Sections 414(b) and
414(c) of the Code, substituting “at least 50%” instead of “at least 80%” in
making such determination.

 
(g)  
If the Committee determines, in its sole discretion, that there is an Excess
Award, the Excess Award shall be satisfied:

 
 
(i)
From any portion of the Award that has not yet been exercised, by (A) forfeiting
the unvested portion of the Award, then (B) to the extent necessary, forfeiting
the vested portion of the Award not yet exercised.

 
 
(ii)
To the extent necessary with respect to the portion of the Award that has been
exercised, by (A) the Participant returning the Shares issued under this Award,
(B) forfeiting all or any portion of the Participant’s other Awards, (C) in the
Committee’s sole discretion, entering into an agreement with the Participant for
the repayment of all or any portion of an Excess Award, (D) to the extent
permitted by law, offsetting any portion of an Excess Award against any other
amounts owed to the Participant by DeVry or any affiliate, (E) in the
Committee’s sole discretion, pursuing legal action against the Participant to
secure repayment of the Excess Award and/or (F) any other method of recoupment
the Committee determines is appropriate.

 
 
(iii)
For purposes of this Agreement:

 
 
 
(A)   “Excess Award” shall mean all or any portion of this Award that the
Committee determines, in its sole discretion, was granted based on the financial
results that subsequently become Restated Financials and/or the value of which
was affected by the Restated Financials.

 
 
 
(B)   “Restated Financials” shall mean any applicable financial results of DeVry
and/or one or more of its affiliates that are subsequently restated due to
conduct by the Participant that the independent directors of the Board of
Directors or a committee of such Board determine, in their sole discretion, was
knowing, intentionally fraudulent or illegal.

 
(h)  
The foregoing provisions of this Section 2 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Participant and DeVry, and the provisions in such
employment security agreement or severance agreement concerning vesting and
exercise of SARs shall supersede any inconsistent or contrary provision of this
Section 2.

 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Exercise.

 
(a)  
While SARs are vested and exercisable pursuant to Section 2, they may be
exercised by filing a written notice with the Secretary of DeVry at its
corporate headquarters.  The exercise notice must be filed by the Participant,
or his or her beneficiary in the event of the Participant’s death, while the
SARs are still exercisable, and must specify the number of SARs being
exercised.  Upon exercise of SARs, the Participant will receive a number of
shares of DeVry common stock determined by (i) multiplying the number of SARs
being exercised by the difference between the grant price and the Fair Market
Value of a share of DeVry common stock on the date of exercise, then (ii)
dividing such amount by the Fair Market Value of a share of DeVry common stock
on the date of exercise.  Any fractional shares will be paid in cash.

 
(b)  
No shares of DeVry common stock shall be issued upon exercise of any SARs until
full payment of the minimum federal, state and local withholding taxes has been
made.  Payment of withholding taxes shall be by one or more of the following
methods: (i) in cash, (ii) in cash received from a broker-dealer to whom the
Participant has submitted an exercise notice and irrevocable instructions to
deliver the payment to DeVry from the proceeds of the sale of shares to be
received upon exercise of the SARs, (iii) by delivery (including attestation) to
DeVry of other shares of DeVry common stock owned by the Participant that is
acceptable to DeVry, valued at the then Fair Market Value, or (iv) by directing
DeVry to withhold such number of shares of DeVry common stock otherwise issuable
upon exercise of the SARs with a Fair Market Value equal to the amount of the
payment to be withheld.

 
4.  
Change in Control.  In the event of a Change in Control of DeVry (as defined in
the Plan), the SARs shall become immediately vested and exercisable, and the
Committee shall have the sole discretion to take appropriate actions with
respect to the vested SARs, including:  (i) to provide for the mandatory payment
for the SAR for an amount of cash equal to the difference between the grant
price of the SARs and the then Fair Market Value of the common stock covered by
the SAR, multiplied by the number of SARs, or (ii) to cause such SARs to be
assumed by, and converted to equity awards for common stock of, the acquiring or
surviving corporation.

 
5.  
Transferability.  A SAR may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, or pursuant to a qualified domestic relations order.

 
6.  
Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee.  The
Committee shall have all of the powers with respect to this Agreement as with
respect to the Plan.  Any interpretation of, or decision with respect to, this
Agreement made by the Committee shall be final and binding on all persons.

 
7.  
Plan Governs.  Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan.

 
8.  
Successors.  This Agreement shall be binding upon and shall inure to the benefit
of any assignee or successor in the interest of DeVry, and shall be binding upon
and inure to the benefits of any estate, legal representative, beneficiary or
heir of the Participant.

 
9.  
Beneficiary Designation.  The Participant may, from time to time, name any
beneficiary or beneficiaries to exercise any vested SARs and to whom
distribution of the shares of DeVry common stock subject to the vested SARs is
to be made, in the event of his or her death.  Each such designation will revoke
all prior designations, shall be in a form prescribed by the Committee, and will
be effective only when filed by the Participant with the Committee during his or
her lifetime.  In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 
10.  
Participant and Stockholder Status.  This Agreement does not constitute a
contract of continued service and does not give the Participant the right to be
retained as an employee of DeVry.  This Agreement does not confer upon the
Participant any right as a stockholder of DeVry prior to the issuance of DeVry
common stock pursuant to the exercise of a SAR.

 
 
 

--------------------------------------------------------------------------------

 
 
11.  
Amendment.  This Agreement may be amended by written agreement of the
Participant and the Committee on behalf of DeVry.

 
12.  
Governing Law.  This Agreement, and the SARs, shall be construed, administered
and governed in all respects under and by the laws of the State of Delaware.

 
13.  
Execution of Agreement by Participant.  The Participant’s receipt of the SARs is
conditioned upon the execution of this Agreement by the Participant no later
than 60 days after the Award Date set forth above or, if later, 30 days after
the Participant receives this Agreement.  Upon execution of the Agreement, the
Participant and DeVry signify their agreement with the terms and conditions of
this Agreement.

 